DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on March 30, 2021. The application contains claims 1-26: 
Claims 3, 6-8, 11, 16, 17, and 20 were previously cancelled
Claims 1, 2, 4, 5, 9, 10, 12-15, 18, 19, and 21-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopened Prosecution
The present application is reopened for prosecution in view of Applicant’s arguments set forth in the Pre-Brief Conference request filed on March 30, 2021.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 9, 10, 12-15, 18, 19, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9, 10, 12-15, 18, 19, and 21-26 of copending Application No. 16/233,958 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention recited in claims 1, 2, 4, 5, 9, 10, 12-15, 18, 19, and 21-26 of the instant application is fully disclosed in claims 1, 2, 4, 5, 9, 10, 12-15, 18, 19, and 21-26 of the copending Application No. 16/233,958. 
A comparison of independent claims 1, 12, and 21 is shown in the comparison tables below.
Instant Application
Copending Application 16/233,958
1. A system for tree-conversion delta encoding, the system comprising: 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
1. A system having computer-readable instructions stored on non-transient computer-readable media and executable by a processor for modifying software using a tree- conversion delta encoding, the system comprising:
    accessing a first data tree, the first data tree including a first set of directory nodes and a first set of file nodes; 
    accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes; 
    converting the first data tree into a first data tree file; converting the second data tree into a second data tree file; and
    a software manager configured to provide a first data tree of a first version of the software and a second data tree of a second version of the software to a tree-to-file converter;
    the tree-to-file converter configured to convert the first data tree into a first data tree file and convert the second data tree into a second data tree file, the first data tree including a first set of directory nodes and a first set of file nodes, and the second data tree including a second set of directory nodes and a second set of file nodes; and
    generating a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file; 
    a file-delta encoding engine configured to generate a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file; 
    wherein: 
    a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; and 
    wherein: 
    a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; 
    data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node.
    data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node; and 

    the delta is packaged for provision to a client-side agent, the client-side agent configured to modify a client-side version of the software based on the delta.





Instant Application
Copending Application 16/233,958
12. A method for tree-conversion delta encoding, the method comprising:
12. A method for modifying software using a tree-conversion delta encoding, the method comprising: 
    accessing a first data tree, the first data tree including a first set of directory nodes and a first set of file nodes; 
    accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes; 
    converting the first data tree into a first data tree file; converting the second data tree into a second data tree file; and
    providing a first data tree of a first version of the software and a second data tree of a second version of the software;
    converting the first data tree into a first data tree file and converting the second data tree into a second data tree file, the first data tree including a first set of directory nodes and a first set of file nodes, and the second data tree including a second set of directory nodes and a second set of file nodes; and
    generating a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file.
    generating a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file; 
    wherein: 
    a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; and 
    wherein: 
    a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; 
    data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node.
    data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node; and 

    the delta is packaged for provision to a client-side agent, the client-side agent configured to modify a client-side version of the software based on the delta.








Instant Application
Copending Application 16/233,958
21. A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
21. A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
    accessing a first data tree, the first data tree including a first set of directory nodes and a first set of file nodes; 
    accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes; 
    converting the first data tree into a first data tree file; converting the second data tree into a second data tree file; and
    providing a first data tree of a first version of the software and a second data tree of a second version of the software;
    converting the first data tree into a first data tree file and converting the second data tree into a second data tree file, the first data tree including a first set of directory nodes and a first set of file nodes, and the second data tree including a second set of directory nodes and a second set of file nodes; and
    generating a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file.
    generating a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file; 
    wherein: 
    a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; and 
    wherein: 
    a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; 
    data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node.
    data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node; and 

    the delta is packaged for provision to a client-side agent, the client-side agent configured to modify a client-side version of the software based on the delta.


As shown in the comparison tables above, the copending Application No. 16/233,958 fully discloses the subject matter claimed in the instant application with additional recitations of an intended use of the invention in “modifying software”. The “one or more processors” and “a memory” recited in the instant application are components required of all computer-implemented systems thus are inherently disclosed by the copending Application No. 16/233,958. Therefore, claims 1, 12, and 21 are 16/233,958 (reference application), respectively.
Dependent claims 2, 4, 5, 9, 10, 13-15, 18, 19, and 22-26 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, 9, 10, 13-15, 18, 19, and 22-26 of copending Application No. 16/233,958 (reference application), respectively. The rationale is similar to that of claims 1, 12, and 21. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments and amendments filed on March 30, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Non-Statutory Double Patenting Rejection 
	Regarding Applicant's arguments in Double Patenting Rejection section, the double patenting is held in abeyance until otherwise held to be allowable. Therefore, the provisional non-statutory double patenting rejection is maintained and repeated in this office action.

Claim Rejections - 35 USC § 112
Claims 11 and 20 are cancelled, hence, the corresponding 112(a) and 112(b) rejections are withdrawn.
The amendment to claim 10 still does not provide an antecedent basis for the limitation “the copy of the second data tree” in line 7, therefore, the corresponding 112(b) rejection is maintained. 
In addition, the amendments raise new 112(b) issues. Please see below for details.

Claim Rejections - 35 USC § 103
	Applicant’s arguments are addressed with new prior art. Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12: the limitations from line 10 to the end of claim are newly introduced but are not properly marked with underline.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 19, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10, 19, and 26 each recite the limitation "the copy of the second data tree" in line 7, respectively.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 10, 19, and 26 are indefinite and rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 12, 14, 15, 18, 19, 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 8775392 B1), in view of Starling et al. (US 7797279 B1), and in further view of Bhandiwad et al. (US 20080109498 A1).

With regard to claim 1,
Walker teaches
a system for tree-conversion delta encoding (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5; Fig. 9), the system comprising: 
one or more processors (Fig. 2; Col. 4, lines 9-14: processing device 220 includes a processor); and 
a memory (Fig. 2; Col. 4, lines 23-33: storage 230 may include a random-access memory (RAM)) storing instructions that, when executed by the one or more processors, cause the system to perform: 
accessing a first data tree, the first data tree including a first set of directory nodes and a first set of file nodes (Col. 2, lines 62-67; Col. 3, lines 1-5: Fig. 1 illustrates “a first data tree” that contains multiple directories 110 and files 120); 
accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes (Abstract; Col. 2, lines 62-67; Col. 3, lines 1-5: the tree structure in Fig. 1 after receiving changes to files corresponds to “a second data tree”); 
converting the first data tree into a first data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “a first data tree file”); 
converting the second data tree into a second data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5; BACKGROUND SECTION: after some files are changed in file container 100, the single file thus generated for file container 100 as discussed above corresponds to “a second data tree file”); and 
generating a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file (Fig. 9, step 960; Col. 9, lines 54-67; Col. 10, lines 1-11: compare the file container with a previous version of the file container to create a comparison result, wherein the comparison result corresponds to “a delta”. Since the file container is a single file as discussed above, the comparison is a comparison of the two data tree files); 
Walker does not explicitly teach
wherein: 
a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; and 

Starling teaches
wherein: 
a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type (Fig. 5 illustrates the format of a tar file representation of the directory tree in Fig. 4, where the tar file includes “a tree definition in a header” 502 Header_DirX’, defines “individual file nodes” File A’ and File D, and defines “individual directory nodes” DirX’. The file definition includes “file name”, File A’ and D, “file type”, modified or new, and “a data location”, pointers to Data 1-6 in Fig. 4. The directory definition includes “a directory name”, DirX’, and “a directory type”, modified, Col. 8, lines 60-67; Col. 9, lines 1-14); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the teachings of Starling to include necessary directory and file metadata and store data in an order of data-tree traversal in a tar archive format file. Doing so would facilitate reconstruction of the hierarchical tree structure of a file system and access of data stored in files in destination.
Walker and Starling do not teach
wherein: 
data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node.
Bhandiwad teaches
wherein: 
data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node (data file nodes are placed adjacent to each other in a .tar file format, Fig. 5, 502; [0038]. tar is a sequential access format that stores data file nodes in "a top-down order of data-tree traversal").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling to incorporate the teachings of Bhandiwad to place data of the individual file nodes within the data tree file in a top-down order of data-tree traversal with data of an individual file node being placed adjacent to data of a next individual file node. Doing so would save disk space for the unarchiving process by only requiring to use an amount of archive disk space equal to the amount of space occupied by the largest data file in the archive instead of the amount of space occupied by the entire .tar file as taught by Bhandiwad ([0042]).

With regard to claim 2,
As discussed in claim 1, Walker and Starling and Bhandiwad teach all the limitations. 
Starling further teaches
the system of claim 1, wherein the pack format of the data tree file is platform independent and does not include time stamp information, ownership information or version information (the tar archive format illustrated in Fig. 5 does not include version information; Col. 8, lines 60-67; Col. 9, lines 1-14. Though tar is mainly used in UNIX, there are many other archiving and compression utilities available that are platform-independent and it is well within the purview of one of ordinary in the art to use a platform-independent alternative when cross-platform is a requirement).

With regard to claim 5,
As discussed in claim 1, Walker and Starling and Bhandiwad teach all the limitations. 
Starling further teaches
the system of claim 1, wherein conversion of a data tree into a data tree file is performed using tar (Col. 2, lines 63-67; Col. 3, lines 1-2: a tape archive (" tar") file).

With regard to claim 9,
As discussed in claim 1, Walker and Starling and Bhandiwad teach all the limitations. 
Walker further teaches 
the system of claim 1, wherein the delta for the first data tree and the second data tree is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree (Fig. 9; Col. 9, lines 48-60: a comparison result, i.e., "delta", includes changes between the file container and a previous version of the file container. Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file". Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).

With regard to claim 10,
As discussed in claim 1, Walker and Starling and Bhandiwad teach all the limitations. 
Walker further teaches 
the system of claim 1, wherein a client, responsive to receiving the delta, is configured to perform: 
accessing the first data tree and the delta (Col. 2, lines 62-67; Col. 3, lines 1-5: access “the first data tree” illustrated in Fig. 1 as discussed above. Fig. 9, block 960, 970, 980: the comparison result corresponds to “the delta”); 
converting the first data tree into a copy of the first data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “the first data tree file”); 
constructing a copy of the second data tree file by applying the delta to the copy of the first data tree file (Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file"); and 
converting the copy of the second data tree file into the copy of the second data tree (Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).

With regard to claim 12,
Walker teaches
a method for tree-conversion delta encoding (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5; Fig. 9), the method comprising: 
accessing a first data tree, the first data tree including a first set of directory nodes and a first set of file nodes (Col. 2, lines 62-67; Col. 3, lines 1-5: Fig. 1 illustrates “a first data tree” that contains multiple directories 110 and files 120); 
accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes (Abstract; Col. 2, lines 62-67; Col. 3, lines 1-5: the tree structure in Fig. 1 after receiving changes to files corresponds to “a second data tree”); 
converting the first data tree into a first data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “a first data tree file”); 
converting the second data tree into a second data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5; BACKGROUND SECTION: after some files are changed in file container 100, the single file thus generated for file container 100 as discussed above corresponds to “a second data tree file”); and 
generating a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file (Fig. 9, step 960; Col. 9, lines 54-67; Col. 10, lines 1-11: compare the file container with a previous version of the file container to create a comparison result, wherein the comparison result corresponds to “a delta”. Since the file container is a single file as discussed above, the comparison is a comparison of the two data tree files); 
Walker does not explicitly teach
wherein: 
a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; and 
data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node.
Starling teaches
wherein: 
a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type (Fig. 5 illustrates the format of a tar file representation of the directory tree in Fig. 4, where the tar file includes “a tree definition in a header” 502 Header_DirX’, defines “individual file nodes” File A’ and File D, and defines “individual directory nodes” DirX’. The file definition includes “file name”, File A’ and D, “file type”, modified or new, and “a data location”, pointers to Data 1-6 in Fig. 4. The directory definition includes “a directory name”, DirX’, and “a directory type”, modified, Col. 8, lines 60-67; Col. 9, lines 1-14); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the teachings of Starling to include necessary directory and file metadata and store data in an order of data-tree traversal in a tar archive format file. Doing so would facilitate reconstruction of the hierarchical tree structure of a file system and access of data stored in files in destination.
Walker and Starling do not teach
wherein: 
data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node.
Bhandiwad teaches
wherein: 
data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node (data file nodes are placed adjacent to each other in a .tar file format, Fig. 5, 502; [0038]. tar is a sequential access format that stores data file nodes in "a top-down order of data-tree traversal").
Walker and Starling to incorporate the teachings of Bhandiwad to place data of the individual file nodes within the data tree file in a top-down order of data-tree traversal with data of an individual file node being placed adjacent to data of a next individual file node. Doing so would save disk space for the unarchiving process by only requiring to use an amount of archive disk space equal to the amount of space occupied by the largest data file in the archive instead of the amount of space occupied by the entire .tar file as taught by Bhandiwad ([0042]).

With regard to claim 14,
As discussed in claim 12, Walker and Starling and Bhandiwad teach all the limitations. 
Starling further teaches
the method of claim 12, wherein conversion of a data tree into a data tree file is performed using tar (Col. 2, lines 63-67; Col. 3, lines 1-2: a tape archive (" tar") file).

With regard to claim 15,
As discussed in claim 12, Walker and Starling and Bhandiwad teach all the limitations. 
Starling further teaches
the method of claim 12, wherein a pack format of a data tree file is platform independent and does not include time stamp information, ownership information or version information (the tar archive format illustrated in Fig. 5 does not include version information; Col. 8, lines 60-67; Col. 9, lines 1-14. Though tar is mainly used in UNIX, there are many other archiving and compression utilities available that are platform-independent and it is well within the purview of one of ordinary in the art to use a platform-independent alternative when cross-platform is a requirement).

With regard to claim 18,
As discussed in claim 12, Walker and Starling and Bhandiwad teach all the limitations. 
Walker further teaches 
the method of claim 12, wherein the delta for the first data tree and the second data tree is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree (Fig. 9; Col. 9, lines 48-60: a comparison result, i.e., "delta", includes changes between the file container and a previous version of the file container. Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file". Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).

With regard to claim 19,
As discussed in claim 12, Walker and Starling and Bhandiwad teach all the limitations. 
Walker further teaches 
the method of claim 12, wherein a client, responsive to receiving the delta, is configured to perform:
accessing the first data tree and the delta (Col. 2, lines 62-67; Col. 3, lines 1-5: access “the first data tree” illustrated in Fig. 1 as discussed above. Fig. 9, block 960, 970, 980: the comparison result corresponds to “the delta”); 
converting the first data tree into a copy of the first data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “the first data tree file”); 
constructing a copy of the second data tree file by applying the delta to the copy of the first data tree file (Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file"); and 
converting the copy of the second data tree file into the copy of the second data tree (Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).
 
With regard to claim 21,
Walker teaches
a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system (Fig. 2; Col. 4, lines 9-14: processing device 220 includes a processor), cause the computing system to perform a method comprising:
accessing a first data tree, the first data tree including a first set of directory nodes and a first set of file nodes (Col. 2, lines 62-67; Col. 3, lines 1-5: Fig. 1 illustrates “a first data tree” that contains multiple directories 110 and files 120); 
accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes (Abstract; Col. 2, lines 62-67; Col. 3, lines 1-5: the tree structure in Fig. 1 after receiving changes to files corresponds to “a second data tree”); 
converting the first data tree into a first data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “a first data tree file”); 
converting the second data tree into a second data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5; BACKGROUND SECTION: after some files are changed in file container 100, the single file thus generated for file container 100 as discussed above corresponds to “a second data tree file”); and 
generating a delta for the first data tree and the second data tree based on a comparison of the first data tree file and the second data tree file (Fig. 9, step 960; Col. 9, lines 54-67; Col. 10, lines 1-11: compare the file container with a previous version of the file container to create a comparison result, wherein the comparison result corresponds to “a delta”. Since the file container is a single file as discussed above, the comparison is a comparison of the two data tree files); 
Walker does not explicitly teach
wherein: 
a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type; and 
data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node.
Starling teaches
wherein: 
a pack format of a data tree file includes a tree definition in a header, defines individual file nodes of the data tree using a file name, a file type, and a data location, and defines individual directory nodes of the data tree using a directory name and a directory type (Fig. 5 illustrates the format of a tar file representation of the directory tree in Fig. 4, where the tar file includes “a tree definition in a header” 502 Header_DirX’, defines “individual file nodes” File A’ and File D, and defines “individual directory nodes” DirX’. The file definition includes “file name”, File A’ and D, “file type”, modified or new, and “a data location”, pointers to Data 1-6 in Fig. 4. The directory definition includes “a directory name”, DirX’, and “a directory type”, modified, Col. 8, lines 60-67; Col. 9, lines 1-14); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the teachings of Starling to include necessary directory and file metadata and store data in an order of data-tree traversal in a tar archive format file. Doing so would facilitate reconstruction of the hierarchical tree structure of a file system and access of data stored in files in destination.
Walker and Starling do not teach
wherein: 
data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node.
Bhandiwad teaches
wherein: 
data of the individual file nodes are placed within the data tree file in a top-down order of data-tree traversal, data of an individual file node being placed adjacent to data of a next individual file node (data file nodes are placed adjacent to each other in a .tar file format, Fig. 5, 502; [0038]. tar is a sequential access format that stores data file nodes in "a top-down order of data-tree traversal").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling to incorporate the teachings of Bhandiwad to place data of the individual file nodes within the data tree file in a top-down order of data-tree traversal with data of an individual file node being placed adjacent to data of a next individual file node. Bhandiwad ([0042]).

With regard to claim 22,
As discussed in claim 21, Walker and Starling and Bhandiwad teach all the limitations. 
Starling further teaches
the non-transitory computer-readable storage medium of claim 21, wherein the pack format of the data tree file is platform independent and does not include time stamp information, ownership information or version information (the tar archive format illustrated in Fig. 5 does not include version information; Col. 8, lines 60-67; Col. 9, lines 1-14. Though tar is mainly used in UNIX, there are many other archiving and compression utilities available that are platform-independent and it is well within the purview of one of ordinary in the art to use a platform-independent alternative when cross-platform is a requirement).

With regard to claim 24,
As discussed in claim 21, Walker and Starling and Bhandiwad teach all the limitations. 
Starling further teaches
the non-transitory computer-readable storage medium of claim 21, wherein conversion of a data tree into a data tree file is performed using tar (Col. 2, lines 63-67; Col. 3, lines 1-2: a tape archive (" tar") file).

With regard to claim 25,
As discussed in claim 21, Walker and Starling and Bhandiwad teach all the limitations. 
Walker further teaches 
the non-transitory computer-readable storage medium of claim 21, wherein the delta for the first data tree and the second data tree is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree (Fig. 9; Col. 9, lines 48-60: a comparison result, i.e., "delta", includes changes between the file container and a previous version of the file container. Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file". Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).

With regard to claim 26,
As discussed in claim 21, Walker and Starling and Bhandiwad teach all the limitations. 
Walker further teaches 
the non-transitory computer-readable storage medium of claim 21, wherein a client, responsive to receiving the delta, is configured to perform: 
accessing the first data tree and the delta (Col. 2, lines 62-67; Col. 3, lines 1-5: access “the first data tree” illustrated in Fig. 1 as discussed above. Fig. 9, block 960, 970, 980: the comparison result corresponds to “the delta”); 
converting the first data tree into a copy of the first data tree file (Fig. 1; Col. 2, lines 62-67; Col. 3, lines 1-5: file container 100 may be a single file. BACKGROUND SECTION: computing applications, e.g., WinZip, OPC, etc., store multiple files included in file container 100 as a single file, wherein the single file corresponds to “the first data tree file”); 
constructing a copy of the second data tree file by applying the delta to the copy of the first data tree file (Fig. 9; Col. 10, lines 12-22: update file container 100 based on the proposed change, wherein the resultant updated file container corresponds to "a copy of the second data tree file"); and 
converting the copy of the second data tree file into the copy of the second data tree (Fig. 1: computing applications, e.g., WinZip, convert the updated file container into a tree structure of directories and files).

Claims 4, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 8775392 B1), in view of Starling et al. (US 7797279 B1), and Bhandiwad et al. (US 20080109498 A1), and in further view of PFEIFLE et al. (US 20180173723 A1).

With regard to claim 4,
As discussed in claim 1, Walker and Starling and Bhandiwad teach all the limitations. 
Walker and Starling and Bhandiwad do not teach
bsdiff, xdelta, or zdelta.
PFEIFLE teaches
the system of claim 1, wherein the comparison of the first data tree file and the second data tree file is performed using bsdiff, xdelta, or zdelta ([0027]: BSdiff).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling and Bhandiwad to incorporate the teachings of PFEIFLE to use bsdiff to compare the first data tree file and the second data tree file. Doing so would identify the changes in a file by a bytewise subtraction difference (BSdiff) operation that is applicable to any type of file as taught by PFEIFLE ([0027]).

With regard to claim 13,
As discussed in claim 12, Walker and Starling and Bhandiwad teach all the limitations. 
Walker and Starling and Bhandiwad do not teach
bsdiff, xdelta, or zdelta.
PFEIFLE teaches
the method of claim 12, wherein the comparison of the first data tree file and the second data tree file is performed using bsdiff, xdelta, or zdelta ([0027]: BSdiff).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling and Bhandiwad to incorporate the teachings of PFEIFLE to use bsdiff to compare the first data tree file and the second data tree file. Doing so would identify the changes in a file by a bytewise subtraction difference (BSdiff) operation that is applicable to any type of file as taught by PFEIFLE ([0027]).

With regard to claim 23,
As discussed in claim 21, Walker and Starling and Bhandiwad teach all the limitations. 
Walker and Starling and Bhandiwad do not teach
bsdiff, xdelta, or zdelta.
PFEIFLE teaches
the non-transitory computer-readable storage medium of claim 21, wherein the comparison of the first data tree file and the second data tree file is performed using bsdiff, xdelta, or zdelta ([0027]: BSdiff).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker and Starling and Bhandiwad to incorporate the teachings of PFEIFLE to use bsdiff to compare the first data tree file and the second data tree file. Doing PFEIFLE ([0027]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168